Citation Nr: 1213603	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-21 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder with depression, not otherwise specified, alcohol dependence, and cannabis abuse (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to June 1972.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that continued a 50 percent evaluation for PTSD, and denied a temporary total evaluation due to hospitalization.  

On her substantive appeal received in June 2009, the Veteran requested a personal hearing at the Board in Washington, D.C; however, in the following month, the Veteran cancelled her request for a Board hearing and instead opted for a hearing with a local hearing officer.  See July 2009 statement from the Veteran's representative.  A local hearing was then scheduled for March 2010, however the Veteran then requested a VA examination in lieu of a personal hearing.  See Veteran's March 2010 statement.  In light of the Veteran's July 2009 and March 2010 statements, the Board considers her hearing requests withdrawn.  

In a March 2010 rating decision, the RO assigned a temporary evaluation of 100 percent, effective May 28, 2008, due to hospitalization over 21 days for PTSD.  This assignment represents a complete grant of the benefits sought with respect to the temporary total evaluation claim.  The RO continued a 50 percent evaluation for PTSD from September 1, 2008.

In a September 2011 rating decision, the RO extended the temporary total evaluation due to hospitalization for PTSD, effective August 1, 2011.  The RO restored the 50 percent for PTSD from September 1, 2011.   
  
The Board also observes that the Veteran filed a claim of entitlement to a TDIU in November 2010, and the RO sent a VCAA letter pertaining to the TDIU claim in the same month.  The claim has not yet been adjudicated by the RO.  In any event, however, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability in increased rating claims when the issue of unemployability is raised by the record.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim.  For the purpose of clarity, the Board has separately captioned the issue on the title page of this decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for PTSD, as well as entitlement to a TDIU.  The Board notes that PTSD is the Veteran's sole service-connected disability, currently evaluated as 50 percent disabling.  A review of the record reflects that further development is necessary prior to analyzing the claims on the merits.  

In June 2010, the Veteran underwent a VA examination to determine the severity of her PTSD.  However, the RO determined that the examination report was not complete for rating purposes.  Under the "Evidence" section of a July 2010 SSOC, the RO indicated that an addendum medical report dated on June 30, 2010, was reviewed; however, the Board is unclear as to whether the handwritten notation on the June 1, 2010, report is that addendum.  On remand, the RO should clarify this matter.

The Board further notes that after the RO issued its July 2010 SSOC, evidence was added to the physical and virtual claims files without a waiver of initial RO consideration.  This evidence includes a November 2010 VA "PTSD" examination report which addressed the severity of the Veteran's PTSD and the effect that it has on her unemployability without review of the claims folder.  Also in November 2010, lay statements addressing the Veteran's psychiatric symptoms were added to the claims file.  Also, the virtual VA claims file shows that the Veteran was admitted to a VA hospital due to  psychiatric symptoms in January 2012.  Because evidence has been received after the issuance of the most recent SSOC without a waiver of initial RO consideration, it must be referred to the AOJ for review and preparation of an SSOC.  38 C.F.R. §§ 19.37, 20.1304 (2011).  Accordingly, the PTSD and TDIU claims must be remanded.  

Moreover, the Board finds that the Veteran's January 2012 hospital admission suggests a worsening of her psychiatric disability.  As such, VA is required to afford her a contemporaneous VA examination to assess the current nature, extent and severity of her service-connected PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, for this reason as well, the Board must remand the claims. 

Accordingly, the case is REMANDED for the following action:

1.  Clarify whether the June 30, 2010 handwritten notation on the June 1, 2010 VA examination is the addendum referred to in the July 2010 supplemental statement of the case.  If not, please obtain that addendum and associate it with the evidence of record.

2.  After obtaining any outstanding evidence to include the June 30, 2010 addendum referred to in the July 2010 SSOC, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of her service-connected PTSD.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.  

The examiner is asked to:  a).  indicate all psychiatric disabilities currently shown; b).  determine all current manifestations associated with the Veteran's service-connected PTSD and to comment on its severity; and c).  specifically address the degree of social and occupational impairment caused by the Veteran's PTSD.  A current Global Assessment of Functioning (GAF) scale score should also be provided. 

Any findings should be reconciled with the June and November 2010 VA examination reports.  A complete rationale for all opinions expressed should be provided. 

2.  Then readjudicate the claims on appeal.  If the issues remain denied, the Veteran and her representative must be provided a SSOC as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto. 

Thereafter, the appeal must be returned to the Board for appellate review.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


